Citation Nr: 1232387	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-02 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include adjustment disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating for migraines.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel




INTRODUCTION

The Veteran served on active duty from June 2003 to June 2007.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted entitlement to service connection for migraines, assigning a noncompensable disability rating, and denied entitlement to service connection for a mental health condition.

With regard to the Veteran's claim of entitlement to service connection for a mental health condition, the Board initially notes that the scope of the claim most reasonably encompasses a claim of service connection for any psychiatric disorder, to include PTSD and adjustment disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).

The issue of entitlement to service connection for a psychiatric disorder, to include adjustment disorder and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's frequent headaches have been characterized by pain, but no prostrating attacks have been shown.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim for a higher rating for migraines arises from an appeal of the initial evaluation following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA treatment and examination.  The Veteran's representative contended that the most recent examination for his migraines, performed in 2008, was outdated for rating purposes.  The record actually reflects that the Veteran's most recent examination for his migraines was provided in March 2009.  In any event, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007).  The Veteran has not made any contentions that his service-connected migraines have worsened since the March 2009 examination.  The examination report includes a history of migraine symptoms and a notation that the claims file was reviewed.  In addition, the examiner described the migraine symptoms such as to provide adequate information to rate the claim.  Therefore, a new examination is not warranted or necessary to rate his disability.

The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  Finally, there are no additional records in VA's online records system, Virtual VA, relevant to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Evaluation of initial disability rating - migraine headaches

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where a Veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an [initial] rating on appeal was erroneous . . . .' Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

In a January 2008 rating decision, the RO granted service connection for migraines with a noncompensable evaluation, effective June 23, 2007.

Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

In a September 2007 VA medical record, the Veteran reported chronic headaches occurring on a daily basis, and that he had previously been on midrin and "shots" for acute episodes.  

The Veteran underwent a VA examination in March 2009.  At the examination, he reported that his headaches had not changed in severity or frequency and were stable.  He indicated that he had weekly headaches that lasted longer than two days, but were not prostrating, and that ordinary activity was possible during these headaches.  He took over-the-counter medications to treat his headaches.  The examiner noted that the Veteran's service-connected migraine headaches had no effect on such activities as shopping, exercise, travel, feeding, bathing and dressing, but had a moderate impact on his chores and schoolwork.  The Veteran had a decreased ability to concentrate and increased irritability which he attributed to his headaches, and these symptoms interfered with his schoolwork.  The examiner noted that the current severity was mild to moderate, as the Veteran required continuous medications for his headaches.

No other evidence of record addresses the Veteran's headaches.

Based on the above, the Veteran's headache symptoms most nearly approximate the criteria for the currently assigned noncompensable rating.  In order to warrant a compensable disability evaluation, the headaches must result in characteristic prostrating attacks averaging one in two months over the last several months.  See 38 C.F.R. § 4.7, 4.124a, Diagnostic Code 8100.  While the Veteran reported chronic headaches that require over the counter medications and cause some disruption in concentration, he has likewise reported that he is able to work through these headaches.  In September 2007 he indicated that he had been on medication for "acute" headaches; however, he has not reported any prostrating attacks, and there is no evidence of the frequency of these acute attacks or if they were in fact prostrating in nature.  Thus, a compensable evaluation for headaches must be denied. See 38 C.F.R. § 4.7.

In sum, the preponderance of the evidence is against the assignment of a compensable evaluation for the Veteran's headaches throughout the pendency of this claim.  Therefore a staged rating is not appropriate.  See Fenderson, 12 Vet. App. 119.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 54-56 (1990).

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  While the Veteran has reported that his migraines do not include prostrating attacks, he has noted that they are chronic, interfere with his concentration and cause irritability.  Diagnostic Code 8100 provides a compensable disability rating for prostrating attacks that average less than one time over every two months, and a noncompensable disability rating for attacks that occur less frequently.  While these criteria do not set out any symptoms associated with these attacks, a noncompensable rating is provided for any symptoms associated with service-connected migraines that do not rise to the level of a prostrating attack, which would include loss of concentration and irritability. 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Thus, the evidence does not support referring this case for an extraschedular evaluation.

TDIU 

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case, the Veteran has indicated that he is currently a student and has not made any allegation of unemployability.  Accordingly, the question of entitlement to TDIU has not been raised.


ORDER

A compensable disability rating for migraines is denied.



REMAND

The Veteran contends that he has a psychiatric disorder that is related to service.  This claim includes entitlement to service connection for PTSD; however, it does not appear that the Veteran has been provided with notification of the evidence and information necessary to substantiate a claim for service connection for PTSD.  

In this regard, the Board notes that, during the pendency of the Veteran's appeal, the regulations governing service connection for PTSD claims have been amended.  Prior to the amendment, to establish service connection for PTSD, there needed to be medical evidence diagnosing the disorder in accordance with VA regulation (i.e. DSM-IV), credible supporting evidence that the claimed in-service stressor actually occurred, and medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Pursuant to the amendment, an additional method to substantiate entitlement to service connection was provided.  If a Veteran's claimed stressor relates to a fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary.  This lay evidence is sufficient only if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's active military service, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2012)). 

On remand, the AOJ should provide the Veteran with proper notification regarding his PTSD claim.  If his claimed stressor is not related to a fear of hostile military or terrorist activity, then the AOJ must take the appropriate steps to confirm his stressor.

Additionally, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was provided with a VA examination in March 2009.  The examiner found that he had no current disability.  However, for VA disability purposes, "current disability" includes any disorder shown at any time during the appeal period. McLain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Veteran filed his claim in August 2007.  In October 2007, he was diagnosed with adjustment disorder and PTSD.  Thus, the examiner must either concede current disability, or provide a thorough rationale for why the prior diagnoses should be considered invalid.  Then, for any valid psychiatric diagnosis shown at any time during the rating period on appeal, the examiner should provide an opinion as to whether such disorder was related to service.  The examiner should take into account the Veteran's service treatment records showing that he was treated for combat stress while in the military.  Additionally, regarding the PTSD component of the claim, the examiner should determine if the Veteran currently or at any time during the rating period on appeal has had a diagnosis of PTSD meeting the DSM-IV criteria; if so, the stressor upon which the diagnosis is based should be noted.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notification regarding the evidence needed to substantiate a claim for entitlement to service connection for PTSD, under 38 C.F.R. § 3.304 (f)(3).

2.  If the Veteran provides a stressor statement that is not related to a fear of hostile military or terrorist activity, take the appropriate steps to confirm the stressor event.

3.  Schedule him for a VA examination to determine whether he has any psychiatric disability, currently or at any time since August 2007, that is related to active service.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should discuss the Veteran's service treatment records showing treatment for combat stress and his treatment for and diagnoses of adjustment disorder and PTSD in October 2007.  In addition, the examiner should note the positive PTSD screen in September 2007.

The examiner should opine as to whether the Veteran's diagnosis of PTSD in October 2007 meets the DSM-IV criteria.  In addition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disability (any diagnosis from August 2007 to the present), including adjustment disorder and PTSD had its onset in service, is related to the Veteran's reported in-service stressor, if a stressor statement has been provided, or is otherwise the result of a disease or injury in service.

The examiner must provide a rationale for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for any psychiatric disorders in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she should provide a reason for doing so.

4.  After completion of the above, the AOJ should readjudicate the Veteran's claim. If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case. The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


